711 N.W.2d 738 (2006)
474 Mich. 1086
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Sterling Delano JONES, Defendant-Appellant.
Docket No. 129845, COA No. 254261.
Supreme Court of Michigan.
March 22, 2006.
On order of the Court, the application for leave to appeal the September 22, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would remand this case to the trial court for resentencing.